Citation Nr: 1727819	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-46 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to an increased rating for residuals of a right knee injury with history of traumatic arthritis, currently rated 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1960 to March 1961

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and in Winston-Salem, North Carolina, respectively.   Jurisdiction is in the RO in Winston-Salem, North Carolina.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned.  

In December 2011 and March 2016, the Board remanded the case for additional development.  In December 2011, the Board inferred the claim of entitlement to a TDIU as part of the claim for increased rating for the right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's right hip disability was not caused or aggravated by a disease or injury in active service; and was not caused or aggravated by service-connected right knee disability. 


2.  For the entire appeal period, the residuals of the Veteran's right knee injury with history of traumatic arthritis has resulted in complaints of pain, and swelling; and objective evidence of painful motion with functional loss causing limitation of flexion to 120 degrees, at worst; without limitation of extension, instability, recurrent patellar subluxation/dislocation, symptomatic removal of meniscus, dislocation of meniscus with frequent episodes of locking, pain, and effusion into the joint, ankyloses, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran is not precluded from substantial and gainful employment due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for residuals of a right knee injury with history of traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection  

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran maintains that the claimed right hip disability was caused or aggravated by service-connected residuals of a right knee injury with history of traumatic arthritis.  See August 2011 Hearing tr. at 13.  Specifically, he contends that the claimed right hip disability is due to "gait problem" caused by service-connected right knee disability.  See id. 

The Veteran's lower extremities were noted to be normal upon entry into service in February 1960.  A January 1961 service treatment record describes a right femoral fracture prior to service, but service treatment records are otherwise negative for any right hip disability during service.  While a January 1961 separation examination report notes an abnormal right knee finding, the report is silent as to any right hip condition. 

Post-service treatment records reveal complaints of right hip pain beginning in March 2007 and a diagnosis of right hip mild degenerative joint disease.  See March 2007 VA treatment note.  The Veteran filed the instant service connection claim in May 2007.  

In an October 2007 VA examination report, the examiner diagnosed the Veteran with right groin strain and noted his report that he has been experiencing right hip symptoms since 1990.  The examiner observed that gait was "within normal limits."  The examiner then opined that the condition was due to the service-connected right knee disability, reasoning that "the right groin pain [was]  . . . due to change of gait over time."  However, this opinion is of limited probative value as it fails to consider the right femoral fracture prior to service, and relies on the Veteran's subjective accounts of "years of abnormal gait" without considering objective evidence consistently documenting normal gaits.  See September 2010 VA treatment note (noting "gait steady"); October 2007 VA examination report (finding that "gait is within normal limits"); October 2006 VA treatment note (noting "gait steady");  June 2005 VA examination report (noting "a normal gait and no unusual shoe wear pattern").   

In a January 2012 examination, the examiner diagnosed the Veteran as having unequal leg length, acquired, with intermittent groin strain status post intramedullary rod and traction for femur fracture, and noted that the Veteran had "a leg length discrepancy resulting from a right femur fracture at age 14."  Also noted was the Veteran's report of right hip pain that "started sometime after 1990" and that his gait was "rapid and normal."  The examiner then countered the October 2007 VA examiner's opinion and explained that the Veteran's intermittent groin strain was not caused by his service-connected disability because his gait has "never been described as anything but normal, and by the [Veteran's] own admission his right knee symptoms have been minimal since right knee arthroscopic surgery on June 7, 2007."  The examiner attributed the groin strain diagnosis to the leg length discrepancy, which was caused by the right femur fracture injury prior to service, rather than service-connected right knee disability.  He reasoned that the right femur fracture was "treated with traction, and it [was] very medically plausible that right femur traction would have this result (leg length discrepancy)."   No opinion addressing the aggravation prong was rendered at this time. 

In a June 2013 addendum opinion, the examiner opined that the right femoral fracture manifested as "a [right] knee condition dx'd as traumatic arthritis," rather than a right hip disability, and found that the Veteran did not have a right hip disability prior to service.   

A November 2016 VA examiner diagnosed the Veteran as having osteoarthritis of the right hip and determined that such was less likely than not caused by the service-connected right knee disability.  The examiner attributed the right hip osteoarthritis diagnosis to the Veteran's advancing age, explaining that osteoarthritis "was the most prevalent form of arthritis leading to eventual degenerative joint destruction" and "a leading cause of impaired mobility in older patients" and cited medical literature in support.  As for the Veteran's leg length discrepancy, the examiner noted that such was "attributed to the remote femur fracture" prior to service and not due to service-connected right knee disability.  As for the aggravation prong, the examiner opined that there was no aggravation of any right hip disability from a baseline level of severity based on radiological imaging evidence "since 2007 documenting stable right hip osteoarthritis."  

Analysis

The Veteran does not contend, and the evidence does not suggest, that service connection for a right hip disability is warranted on a direct or presumptive basis.  He has acknowledged in his testimony and on VA examination that the current disability became symptomatic in approximately 2007; more than 50 years after service.

As the evidence is clear that the Veteran has current a right hip disability, the remaining question is whether there is a nexus between the right hip disability and the service-connected residuals of a right knee injury with history of traumatic arthritis. 

In this regard, the Board places great probative weight on the November 2016 DBQ examiner's opinion that the Veteran's claimed right hip disability, diagnosed as right hip osteoarthritis, was not caused or aggravated by the service-connected right knee disability.  The examiner attributed the right hip osteoarthritis diagnosis to the Veteran's advancing age, explaining that osteoarthritis "was the most prevalent form of arthritis leading to eventual degenerative joint destruction" and "a leading cause of impaired mobility in older patients" and cited medical literature in support.  The examiner also opined that there was no aggravation because radiological images since the date of claim showed "stable right hip osteoarthritis."  As such, the Board finds that the November 2016 opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

While the October 2007 VA examiner rendered a positive opinion linking a right groin strain to the right knee disability, there is no indication that the groin strain is related to a disability in the right hip or thigh.  

The November 2016 examiner essentially found that there was no aggravation of any right hip disability based on review of medical records that showed stable right hip condition since the baseline severity.  

The Veteran has essentially argued that he has a right hip disability due to his "gaited walk" caused by the service-connected right knee disability.  See August 2011 Hearing tr. at 13.  An opinion as to the relationship between his hip and knee disability would require medical expertise, and there is no indication that the Veteran has this expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In contrast, the objective evidence reveals findings of normal gait throughout the appeal period.  Further, in January 2012 and November 2016 opinions, the Veteran's leg length discrepancy was attributed to a right femur injury prior to service, rather than service-connected right knee disability.  As neither the Veteran nor his representative is shown to have the education, training or experience to competently opine as to diagnosis or the nexus elements of the claimed right hip disability, their arguments are given little probative value, and greater probative weight is accorded to these medical opinions.  

In these circumstances, the preponderance of the evidence is against the Veteran's claim, reasonable doubt does not arise, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Where entitlement to disability compensation has already been established and an increase in the assigned rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code; but flare-ups could result in additional limitation that would warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board recognizes that during the course of this appeal the case of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued holding that the provisions of 38 C.F.R. § 4.59 require certain findings in VA orthopedic examinations.  However, the Court has more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at least the minimum compensable level. Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Factual Background

The Veteran filed the instant increased rating claim in May 2007.  He seeks a rating in excess of 10 percent for residuals of a right knee injury with history of traumatic arthritis.  

On June 8, 2007, the Veteran underwent arthroscopic right lateral meniscectomy and debridement of hypertrophic synovium of the right knee.  In the June 8, 2007 VA operation report, the VA orthopedic surgeon recounted that the Veteran's lateral meniscus was "trimmed away of about 50% of its substance from virtually the entirety of the meniscus, central aspect."  The frayed loose portion of articular cartilage was also minimally debrided off of the lateral femoral condyle.  The orthopedic surgeon provided postoperative diagnoses of torn right lateral meniscus, partial tear of anterior cruciate ligament, and moderately severe chondral degenerative changes of the right knee.  

An October 2007 VA examination report notes the Veteran's reported history of weakness, stiffness, swelling, "giving way sometimes," "locking sometimes," and fatigability.  He stated that "dislocation w[ould] crack and pop sometimes, noting that the characteristic of the pain was "aching."  The July 2007 right knee surgery for torn lateral meniscus and a partial tear of ACL was noted.  Upon physical examination, the examiner observed that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The range of right knee motion was limited to 140 degrees for flexion and to 0 degree for extension.  The examiner additionally remarked that for the right knee, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Further, the anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medical and lateral meniscus test of the right knee was also within normal limits.   

In a November 2010 VA treatment note, the Veteran reported that he had a right knee surgery four years ago and that "this has started hur[t]ing more for past 3 months," although there were no "swelling, no redness, no warm areas, no edema, [and] no gait difference."  

During the August 2011 hearing, the Veteran reported that exercising caused his right knee to "swell up" with pain.  See August 2011 Hearing Tr. at 5.  The Veteran testified that his right knee has "locked up on [him]" and was "unstable" prior to the June 2007 right knee surgery, but denied that such symptoms occurred since the operation.  See August 2011 Hearing tr. at 18.  

A September 2011 VA treatment note reflects the Veteran's complaint of "chronic right knee pain s/p arthroscopic surgery . . . ."

At a January 2012 Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed the Veteran with osteoarthritis of the right knee.  She then noted that the Veteran underwent a right knee arthroscopy on June 8, 2007 and that while his right knee "improved after the arthroscopy and no longer ache[d] constantly, his knee continued "ach[ing] [and] swell[ing] when he 'overexert[ed]' with activities like using an elliptical machine or a treadmill, weightlifting with the legs, running, or walking for long periods up hill."  

The examiner noted that the Veteran reported flare-ups of the right knee that worsened over "over exert[ion]."  Range of right knee motion testing revealed flexion limited to 140 degrees or greater.  There was no objective evidence of painful motion at the time.  Extension was not limited, on painful motion or otherwise.  On repetitive use, the Veteran's right knee flexion ended at 140 degrees or greater.  Post-repetitive use test extension was not limited.  The examiner indicated that the Veteran did not have additional limitation of the range of right knee motion following repetitive-use testing or any functional loss or impairment of the knee or lower leg.  Further, there was no evidence of tenderness or pain to palpitation for joint line or soft tissue of the right knee.  

Upon muscle strength testing, the Veteran's right knee flexion and extension were rated at 5/5.  For joint stability, the examiner documented normal testing results for the right knee when tested for anterior, posterior, and medial-lateral instability.  There were no findings of patellar subluxation or dislocation, but there was evidence of leg length discrepancy, such that the right knee, measuring at 101 cm, was longer than the left, measuring at 99.5 cm.  

The examiner further noted that the Veteran has had a meniscal tear of the right knee that resulted in the June 2007 meniscectomy procedure, but that there was no residual signs or symptoms due to a meniscectomy.  From the June 2007 arthroscopy surgery, the Veteran had two scars on his right knee, one measuring 0.5 cm x 0.3 cm and the other measuring 0.6 cm x 0.3 cm.  Neither scar was tender, painful, or unstable at the time of the examination.  

In a November 2016 DBQ report, the examiner assessed osteoarthritis of the right knee and noted the Veteran's report that his knee periodically ached.  The Veteran also noted that his right knee "snaps, crackles, and pops all the time" and that the maximal right knee pain, which was intermittent, was "located at medial and lateral joint lines," which was worsened with exercise.  The examiner then noted the Veteran's report of flare-ups but that he "denied having worsened range of motion with flare ups."  

Further, the Veteran reported additional functional loss or impairment in that he could not run, "swim right," dance, or ride a bicycle.   On range of motion testing for the right knee, flexion was limited to 120 degrees, while extension was limited to 0 degree.  The examiner indicated that the range of motion for the right knee, while abnormal, did not contribute to functional loss.   Moreover, there was no evidence pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or objective evidence of crepitus.  On passive range of motion, the right knee flexion was 140 degrees while extension was 0 degree.  

The Veteran was able to perform repetitive use testing with at least three repetitions on his right knee.  Although the examiner noted that the right knee was not examined immediately after repetitive use over time or during a flare-up, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up.  The examiner claimed that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time or with flare-ups, explaining that he was not a witness to the episodes, if any.  

On muscle strength testing, the examiner observed that the right knee showed no reduction in muscle strength and rated muscle strength at 5/5 for flexion and extension.  Moreover, there was no evidence of muscle atrophy or ankylosis.   On joint stability testing, the examiner noted that there was no history of recurrent subluxation, recurrent effusion, or lateral instability for the right knee.  The Veteran exhibited no joint instability as for anterior, posterior, medial, or lateral instability examinations of the right knee.  While the examiner noted leg length discrepancy where the right leg was longer than the left, he wrote that such discrepancy was "not attributed to the service connected right knee condition."  

The examiner further noted that the Veteran had a meniscus condition on the right knee, but that there were no current symptoms.  Further, there was no objective evidence that the lateral and medial scars on the right knee, measuring at 0.5 cm x 0.2 cm and 0.2 cm x 0.2 cm, respectively, were painful or unstable.    

Analysis

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for residuals of a right knee injury with history of traumatic arthritis.  During the appeal period, the objective evidence shows that at worst, the Veteran's right knee flexion was limited to 120 degrees, and does not more nearly approximate limitation of flexion to 30 degrees or less, required for a higher 20 percent rating under Diagnostic Code 5260.  With regard to extension, the Veteran has consistently performed right knee extension to 0 degree.  See October 2007, January 2012, and November 2016 VA examination reports.  This does not more nearly approximate limitation of extension to 15 degrees, required for a higher 20 percent under Diagnostic Code 5261.  

The Board has also considered whether flare-ups, or as pain, swelling, weakness, fatigue, or incoordination result in additional loss of motion.  DeLuca, 38 C.F.R. §§ 4.40, 4.45.  However, the evidence does not indicate functional loss more nearly approximating right knee flexion limited to 30 degrees or less or extension limited to 15 degrees or more, nor has the Veteran described limitation to these degrees in his lay statements.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for his right knee disability under Diagnostic Code 5260 or 5261. 

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.   In this regard, the Board finds that the evidence fails to demonstrate recurrent subluxation or lateral instability in the right knee as the October 2007, January 2012, and November 2016 examiners have consistently found that they could not identify or detect instability of the right knee.  Accordingly, a separate rating for instability or subluxation instability of the right knee under Diagnostic Code 5257 is not warranted at any point during the appeal period.  

The Veteran has reported perceiving some instability in his right knee.  The Veteran is competent to report his knee symptoms.  See Layno, 6 Vet. App. at 465.  He has described the reported right knee instability as "giving way" and "weakness."  See October 2007 VA examination report.  The Veteran is competent to report that he feels unstable; but on other examinations he has indicated that he did have instability and he did not report instability at his hearing.  The VA examiners, who are medical professionals, specifically found that there was no laxity to the right knee or any history of instability.  See October 2007, January 2012, and November 2016 VA examination reports.  The Board places greater probative weight on these consistent, clinical findings than on the Veteran's perceptions of instability.  As such, a separate rating under Diagnostic Code 5257 is not warranted for the Veteran's right knee.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5258 or 5259.  With regard to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage (meniscus), the record reflects that the Veteran has a history of removal of part of the meniscus in the right knee.  See June 8, 2007 VA operative report.  However, both January 2012 and November 2016 examiners specifically found that the Veteran did not have any residual signs or symptoms due to the June 8, 2007 partial meniscectomy procedure.  Further, while the Veteran has testified that he experienced "locking" of the right knee prior to the June 8, 2007 surgery, he denied that such symptom continued since the surgery.  See August 2011 Hearing tr. at 18.  During the January 2012 VA examination, the Veteran reported that his right knee "improved after the arthroscopy and no longer ache[d] constantly . . . ."  Further, his other right knee symptomatology, including aches, swelling, and limitation of motion, are considered in the evaluation assigned under Diagnostic Code 5010, and thus would be tantamount to pyramiding to assign a separate rating based on the same symptomatology.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence does not show episodes of locking, pain, and effusion due to dislocated semilunar cartilage, as are required for a separate rating under Diagnostic Code 5258.  Therefore, the Veteran is not entitled to a separate rating under Diagnostic Code 5258 or 5259 during the appeal period.  

As there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for the right knee disability at any point during the appeal period.  

Further, as the surgical scars associated with the Veteran's right knee disability have not been shown to be painful, unstable, or exceed an area of at least 6 square inches (39 sq. cm.), see January 2012 and November 2016 reports, separate ratings for the scars are not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

In assessing the severity of the right knee disability, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, aches, and swelling, of which he is competent to provide.  See e.g. Layno, 6 Vet. App. at 470; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of residuals of a right knee injury with history of traumatic arthritis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected residuals of a right knee injury with history of traumatic arthritis. 
. 
The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right knee disability.  See Francisco, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period and that staged ratings are not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107 (b).

III. TDIU

TDIU may be provided where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service connected disabilities: Provided that if there is more than one service connected disability, one disability must be ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director of Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2016).  

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

The Veteran contends that his only service-connected disability, namely residuals of a right knee injury with history of traumatic arthritis, prevents him from obtaining and maintaining employment.  

The Veteran is currently assigned a 10 percent rating for his right knee disability.  He does not meet the percentage criteria for a TDIU.  

In December 2011, the Board referred the TDIU claim to the Director for extraschedular consideration.  In an April 2013 decision, the Director determined that the Veteran's right knee disability did not render him unemployable on an extraschedular basis, reasoning that the evidence established that the Veteran could perform sedentary employment.  

The Board has jurisdiction to review determinations by the Director.  Cf. Wages, 27 Vet. App. at 233.  Therefore, the remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected right knee disability.    

In the October 2007 VA examination report, the examiner opined that the Veteran was working as a security guard and that he "had an inability to run or stand for a long periods of time."  

During the August 2011 hearing, the Veteran testified that he previously worked in "security" and that he had stopped working a year ago after being laid off.  See August 2011 Hearing tr. at 8.  He stated the unemployment was due to the right knee condition and due to "layoff."  See id.  He also testified that while physical work would be difficult, that he believed he would be able to work and was investigating employment as a chaplain assistant and felt qualified because he had done quite a bit of work in the past with religion and churches and the mission field.  See id. at 9.  

The January 2012 VA examiner noted that the Veteran "worked as a federal policeman, as a security guard, and teaching school."  The examiner also noted the Veteran's report that he could perform the physical work "fine, as long as [he] didn't have to chase the bad guys."  The Veteran last worked as a security guard during a hospital construction, which ended when the project was finished.  The examiner opined that there was "no impairment in the usual activities of employment (normal standing and walking) . . . given the full range of right knee motion without pain and lack of swelling and instability.  Further, there was "no impairment in the sedentary activities of employment."

In an August 2012 Mental Disorders examination report, the examiner noted the Veteran's report that he had "little or no restriction in employability" other than "restriction in running."  The Veteran also reported that he was currently employed as security guard at the time but that his knee condition "restricts employment to some degree."

In the November 2016 knee examination report, the examiner noted that the Veteran "taught for 3.5 years" and worked in the security industry.  The examiner opined that the Veteran "may have difficulty performing repetitive stair climbing while working as a security guard due to reported chronic right knee pain."  

Based on the foregoing, the Board finds that the Veteran's only service-connected disability, his right knee disability, does not preclude him from obtaining and maintaining gainful employment.  

The most persuasive evidence indicates that while the service-connected right knee disability has some impact on the Veteran's ability to obtain and maintain employment, it does not preclude him from doing so.  See August 2012 Mental Disorders DBQ report (noting the Veteran's report that he had "little or no restriction in employability" other than "restriction in running"); January 2012 Knee DBQ report (finding that there was "no impairment in the usual activities of employment  . . . given the full range of right knee motion without pain and lack of swelling and instability). 

The evidence also indicates that the right knee disability does not impact sedentary activities of employment.  In fact, the Veteran testified that while physical work would be difficult, he could work as a chaplain assistant because "[he had] done quite a bit of work in the past with religion and churches and the mission field."  See August 2011 Hearing Tr. at 9.  The evidence also shows that he had prior experience in teaching.   Further, the Veteran reported that he was employed for at least part of the appeal period.  As for the periods of unemployment, the evidence indicates that such periods were due to reasons unrelated to service-connected right knee disability.  See August 2011 Hearing tr. at 8 (noting he was unemployed due to a "layoff"); January 2012 Knee DBQ report (noting that the Veteran's job ended when the project was complete).  

Therefore, the evidence preponderates against a finding that the Veteran's service-connected disability precludes him from obtaining and maintaining gainful employment.  


ORDER

Service connection for a right hip disability is denied. 

A rating in excess of 10 percent for residuals of a right knee injury with history of traumatic arthritis is denied. 

A TDIU is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


